Citation Nr: 0031420	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  93-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision by the 
Department of Veterans Affairs (VA)  Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Board has remanded the appeal in October 1995 and January 
1999.  


REMAND

Subsequent to the Board's most recent remand and development 
accomplished thereafter, the duty to assist in the 
development of claims has been clarified and reaffirmed.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (Act).

The veteran had been afforded VA examinations, and addendums 
thereto reflect that his currently manifested pulmonary 
symptoms are not related to his service-connected residuals 
of spontaneous pneumothorax.  The record does not appear to 
include competent medical evidence associating the veteran's 
currently manifested pulmonary symptoms with his service-
connected residuals of spontaneous pneumothorax.  "[T]he 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim." Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, _____ (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and inform them that 
they should submit medical evidence 
indicating that the veteran's currently  
manifested pulmonary symptoms are related 
to his service-connected residuals of 
spontaneous pneumothorax.  If additional 
medical evidence is submitted reflecting 
such a relationship, the RO should, after 
obtaining any necessary authorization, 
attempt to obtain any additional 
available treatment records from the 
health care provider identified on the 
additional evidence submitted.

2.  Then, the RO should, after full 
consideration of the Act, readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


